Title: To Thomas Jefferson from Bernard Peyton, 1 March 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
1st March 1821
I have the pleasure to inform you that your note endorsed by Jefferson Randolph and myself for $4,000 was this day discounted at the Farmers Bank, & the nett proceeds thereof, say $3,957.33, is carried to your credit on my Books subject to your order.I am pleased indeed that you have met with this accomodation, & still more happy that I should have had it in my power to contribute to it.Nothing was said (the President told me) on subject of its continuance, I hope tho’ it will be received from time to time until it is perfectly convenient for you to retire it, either at once, or by agreeable instalments—Your Cask Wine from North Carolina has arrived, not tho’ without considerable loss, if not more serious injury—the captain reports that he was driven to sea in a Gale, & remained so long, that his Water gave out, & he was compelled to use the Wine instead—I hope what is left has not been watered:—it shall be forwarded to you by Johnson or Gilmore the first time they are down, and I have paid the bill of cost & charges say $31 88/100 which is at your debit in a/c—If the capt: had bro’t it here who first recd it I should have demanded payt for the 15 Galls: out your Bll:, but he put into Norfolk to repair, & sent the Wine by another Vessel—With great respect Dr Sir, Yours very TruelyBernard Peyton